PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


LAMONT SCOTT,                                    )
                                                 )     CASE NO. 4:17CV296
               Petitioner,                       )
                                                 )
               v.                                )     JUDGE BENITA Y. PEARSON
                                                 )
WARDEN STEVEN MERLAK,                            )
                                                 )     MEMORANDUM OF OPINION AND
               Respondent.                       )     ORDER



       Before the Court is the Report and Recommendation of Magistrate Judge Thomas M.

Parker recommending that Petitioner Lamont Scott’s petition for writ of habeas corpus filed

pursuant to 28 U.S.C. § 2241 be denied as to Ground One and dismissed as to Grounds Two,

Three, and Four.1

       The Federal Magistrates Act requires a district court to conduct a de novo review only of

those portions of a Report and Recommendation to which the parties have made an objection. 28

U.S.C. § 636(b)(1)(C). Parties must file any objections to a Report and Recommendation within

fourteen days of service. Id.; Fed. R. Civ. P. 72(b)(2). Failure to object within this time waives a

party’s right to appeal the district court’s judgment. Thomas v. Arn, 474 U.S. 140, 145 (1985);

United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981). Absent objection, a district court

       1
         The matter was referred to Magistrate Judge Thomas M. Parker for the preparation of a
Report and Recommendation on the petition for writ of habeas corpus pursuant to Local Rule
72.2. The Court adopted Magistrate Judge Parker’s first Report and Recommendation (ECF No.
9) on December 15, 2017, denying Petitioner’s motion for summary judgment, and the matter
remained pending on Magistrate Judge Parker’s docket to prepare a recommendation on the
merits of the petition itself. ECF No. 16.
(4:17cv296)

reviews a magistrate judge’s report only for clear error. See Fed. R. Civ. P. 72, Adv. Comm.

Note Subdivision (b) (“When no timely objection is filed, the court need only satisfy itself that

there is no clear error on the face of the record in order to accept the recommendation.”).

       In this case, the Report and Recommendation was served on the parties on April 16,

2019. Neither party has filed objections to the Report and Recommendation, nor has either party

requested an extension of time. The Court finds that the Report and Recommendation is

supported by the record and discerns no clear error in the magistrate judge’s recommendation to

deny relief and dismiss the petition.

       Accordingly, the Court adopts Magistrate Judge Thomas M. Parker’s Report and

Recommendation. ECF No. 23. Petitioner Lamont Scott’s petition (ECF No. 1) is dismissed.

An appeal from this decision could not be taken in good faith.



       IT IS SO ORDERED.


    May 24, 2019                                /s/ Benita Y. Pearson
Date                                          Benita Y. Pearson
                                              United States District Judge
